Citation Nr: 0416725	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the spine.

2.  Entitlement to an increased evaluation for residuals of 
low back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1974 to April 
1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board sought and obtained an independent medical 
examiner's opinion regarding the claim for service connection 
for DDD of the spine as secondary to the veteran's service-
connected lumbosacral strain.  The Board has reviewed the 
opinion of the independent examiner, which has been provided 
to the veteran and his representative, and finds that it is 
responsive to the issues raised by the Board to the extent 
possible.  The case is therefore ready for final appellate 
review.


FINDINGS OF FACT

1.  DDD of the spine is not related to service or service-
connected disability.

2.  Residuals of low back strain are manifested by symptoms 
in an unexceptional disability picture that are not 
productive of more than moderate limitation of motion and 
pain.  


CONCLUSIONS OF LAW

1.  DDD of the spine was not incurred in service, 
presumptively or otherwise, and is not related to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of low back strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2003), 
5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines set forth in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been notified on 
numerous occasions of the need to provide evidence 
establishing that symptoms of his DDD of the spine were 
related to service-connected disability and/or that there was 
evidence that otherwise demonstrated increased symptomatology 
related to his lumbosacral strain.  

First, the veteran was advised in the original rating 
decision of May 1998 that the evidence did not show that DDD 
of the spine was related to his service-connected low back 
strain or that there was evidence that otherwise showed an 
increase in the severity of his service-connected lumbar 
strain.  In addition, the March 1999 statement of the case 
and December 1999 supplemental statement of the case again 
advised the veteran that the evidence did not show that DDD 
of the spine was related to his service-connected low back 
strain or that there was evidence that otherwise showed a 
worsening of his service-connected lumbar strain.  In October 
1999, the regional office (RO) made an effort to obtain 
additional private treatment records identified at the 
veteran's personal hearing in October 1999, but received no 
response to its letter from the treating physician.  As this 
correspondence was not returned by the Post Office, the Board 
will assume that the address for this physician was accurate 
and that the physician received this correspondence.  
Thereafter, the RO also sent a letter to the veteran in March 
2001, advising the veteran of the development needed with 
respect to the claim for service connection for DDD of the 
spine, clearly requesting that he furnish this information or 
sign release forms permitting the Department of Veterans 
Affairs (VA) to request the information on his behalf.  The 
record does not reflect that the veteran or his 
representative responded to this letter.  Although this 
letter does not specifically address the issue of entitlement 
to an increased evaluation for residuals of low back strain, 
the Board notes that the primary basis for the veteran's 
claim for increased symptomatology is predicated on the 
establishment of service connection for DDD of the spine, and 
that the need for a separate notice regarding the claim for 
increased rating in this context would therefore be 
redundant.

In addition, the July 2001 supplemental statement of the case 
then reiterated that the evidence did not establish a 
relationship between lumbar disc disease and the service-
connected low back strain, and that neurological symptoms 
relating to this disability could therefore not be considered 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The 
Board further notes that while it has also considered the 
possibility of a remand for further adjudication in light of 
the new criteria for musculoskeletal disabilities under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002) and 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (effective September 26, 2003), as will be shown more 
fully below, the evidence against a relationship between DDD 
and the veteran's low back strain, and the lack of findings 
of ankylosis of the lumbar spine or forward flexion of less 
than 60 degrees would clearly not warrant an increased rating 
for his low back strain under the new criteria, and 
therefore, remand for the sole purpose of readjudication 
under these codes would serve no useful purpose and would 
also be a waste of appellate time and resources.  

In addition, the record reflects that the veteran was 
furnished with a comprehensive VA medical examination in 
October 2000, and in January 2004, the Board received an 
independent medical examiner's opinion from Dr. T. regarding 
the probability of a connection between the veteran's disc 
disease and his service-connected low back strain, the 
appellant was provided with a copy of that opinion and given 
the opportunity to provide evidence and argument in response 
thereto, and in a May 2004 statement, the appellant's 
representative did not offer any further evidence, instead 
choosing to contend that the opinion of Dr. T. was deficient 
because the opinion was improperly phrased and/or the Board's 
improperly constructed questions resulted in a negative 
opinion on nexus.  The representative does not contend that 
VA is otherwise violative of the provisions of the VCAA 
guidelines.  Thus, while the record does not reflect a single 
letter from the RO covering all the steps that the RO and VA 
had taken to develop the claims and those steps that needed 
to be undertaken by the appellant, based on the numerous 
communications from both the RO and the Board, the Board 
finds that the veteran was informed of the type of evidence 
he needed to submit in support of his claims, and the 
obligations of the VA and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding records or documents that have not been 
obtained or adequately addressed in documents that are 
already contained in the claims file.  As was noted above, 
the RO made an effort to obtain pertinent private treatment 
records, and although the veteran was given the opportunity 
to provide additional evidence in response to the independent 
medical opinion dated in January 2004, neither the veteran or 
his representative have chosen to submit additional evidence.  

While the VCAA notice requirements satisfied by the above 
noted adjudications and communications from the RO and the 
Board clearly came at the same time or after the appellant 
received the initial unfavorable rating action, and the more 
recent notices do not specifically request that the appellant 
provide any evidence in the veteran's possession that 
pertains to the claim as addressed in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), as demonstrated by the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  The Board 
also notes that in his recent statement in May 2004, the 
veteran's representative expressed dissatisfaction with the 
January 2004 independent medical examiner's opinion but did 
not complain of any prejudice based on any deficient notice 
under the VCAA, and did not identify any additional evidence 
or contentions in support of the claims.  All that the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, the Board finds that any error in not providing 
notice prior to the initial unfavorable rating action or in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

Thus, based on all of the foregoing, the Board concludes that 
no further notice and/or development is required with respect 
to these claims pursuant to the VCAA.  

Enlistment examination in January 1974 revealed no relevant 
complaints or findings.  Service medical records further 
reflect that in May 1974, the veteran complained of pain in 
the back for the previous six days, and examination revealed 
full range of motion and no tenderness or spasm.  The 
impression was mild strain.  In June 1974, the veteran 
complained of back pain the previous five days without a 
report of trauma, and examination indicated slow but full 
range of motion and some muscle tightness along the spinous 
muscles of the thoracic region.  Additional consultation at 
this time indicated no special etiology for the veteran's low 
back pain, with a notation that it would increase with leg 
bending and had been experienced by the veteran previously.  
Physical examination revealed a possible mild spasm in the 
left L1-2 area with full range of motion, and possible mild 
increase in pain with left straight leg raising at 90 
degrees.  X-rays were interpreted to reveal possible L5 
bilateral pars interarticular sclerosis and facet joint 
irregularity but results were otherwise found to be negative.  
The impression was chronic low back strain.  Several days 
later, it was noted that the veteran complained of low back 
pain without any history of injury.  Physical examination 
revealed mild tenderness at L3-4 and X-rays of the 
lumbosacral spine indicated normal findings.  The impression 
was back pain of unknown etiology.  Approximately one week 
later, the veteran continued to complain of persistent back 
pain but the following week, the pain was reported to be 
slight and the plan was to have the veteran return to full 
duty.

Service medical records also reflect that in April 1975, the 
veteran complained of lower back pain secondary to trauma on 
the left side 11 days earlier.  Physical examination revealed 
some spasm on the left side but no motion limitation.  The 
impression was muscle strain.  In July 1975, the veteran 
again complained of low back pain.  November 1975 separation 
neurological and musculoskeletal evaluation revealed negative 
findings. 

VA medical examination in October 1976 indicated that X-rays 
of the lumbar and lumbosacral spine revealed normal findings.  
The veteran asserted that he injured his low back during 
basic training in California in 1974, when he fell down a 
steep hill.  At that time he was given pain pills.  At this 
time, there was no apparent deformity noted in the back and 
no muscle spasm.  The diagnosis included residual strain of 
lumbosacral spine.  

A December 1976 rating decision granted service connection 
for residuals of low back strain and assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective from April 10, 1976.

VA medical examination in March 1978 indicated that X-rays of 
the lumbar and lumbosacral spine again revealed normal 
findings.  The veteran complained of pain in the lower back 
since 1974 when he fell off a truck.  Percussion of the 
lumbar region revealed moderate tenderness.  

A May 1978 rating decision continued the rating for low back 
strain at 10 percent.

VA spine examination in December 1992 revealed that the 
veteran noted a history of falling off a fire engine truck 
during service in "1979" and landing on his back, and that 
he was discharged from service in August of 1976.  Since 
then, he reported problems with his back for which he was 
being seen at the Cleveland, Ohio VA Medical Center.  
Examination of the lumbar spine revealed flattening of 
lordosis, muscle spasm, and tenderness from L2 to L4.  There 
was no evidence of neurological involvement, and X-rays of 
the lower dorsal and lumbosacral spine indicated that disc 
spaces were within normal limits.  The diagnosis was chronic 
lumbosacral strain.

A January 1993 rating decision increased the evaluation for 
the veteran's low back strain to 20 percent, effective from 
November 18, 1992.

In July 1993, the RO received VA outpatient records for the 
period of January 1990 to May 1993.  A record from December 
1992 reflects complaints that included low back pain for 
which the veteran sought medication.

VA outpatient records for the period of April to July 1995 
reflect that in May 1995, the veteran reported chronic low 
back pain and that while he had been obtaining good relief 
from a lumbosacral corset, the corset was wearing out.  An 
October 1995 rating decision continued the 10 percent rating 
for residuals of low back strain.

In April 1998, the veteran filed a claim for an increased 
rating for his residuals of low back strain and additionally 
requested service connection for DDD.

In May 1998, private medical records were received from Dr. 
S. for the period of August 1997 to March 1998.  These 
records reflect that in August 1997, the veteran reported 
involvement in a motor vehicle accident in November 1995, 
after which he received physical therapy for a period of one 
year.  He also reported that he received multiple cortisone 
shots over a 6 to 7 month period, and that he underwent 
magnetic resonance imaging (MRI).  At this time, the veteran 
reported pain in the cervical spine posteriorly to the 
shoulder blades and pain in the lumbar spine that radiated 
into the left leg and stopped at the knee.  He also reported 
occasional right leg pain, numbness and tingling, and 
increased pain with standing or walking.  He was using a 
transcutaneous electrical nerve stimulation (TENS) unit and 
had been using a cane since 1973 for his back.  Examination 
of the lumbar spine revealed tenderness with 0 to 50 degrees 
of flexion and neurological evaluation revealed 5/5 and 
senses were intact.  The location of the veteran's problem 
was considered to be on the left side at L5-S1.  August 1997 
X-rays of the lumbosacral spine were interpreted to reveal 
degenerative changes at the L4-5 and S1 level with small 
anterior osteophytes at the L5 level.  X-rays of the cervical 
spine were negative.

Dr. S.' records further reflect that in December 1997, it was 
noted that the veteran had been followed in this office for 
injuries sustained in a motor vehicle accident in November 
1995.  The veteran had last been seen in August 1997, with 
complaints of low back pain radiating into the left leg.  A 
MRI of November 1996 was interpreted to reveal an L5-S1 
central disc herniation with foraminal stenosis, and at that 
time, the veteran was referred for epidural blocks.  When 
last treated in October 1997, the veteran had three blocks 
that reportedly relieved his pain.  At this time, the veteran 
reported worsening low back pain that radiated into the left 
leg.  Physical examination revealed tenderness at the 
lumbosacral junction and range of motion was 0 to 50 degrees.  
The veteran was also found to have a markedly positive 
straight leg raising bilaterally.  The diagnosis was lumbar 
disc herniation.

A December 1997 MRI of the lumbar spine was interpreted to 
reveal central disc herniation at L5-S1 associated with disc 
dehydration and spondylolisthesis and normal disc 
configuration at the remaining lumbar levels without neural 
foramen impingement, although some mild disc dehydration was 
noted at L3-4.

Additional treatment records from Dr. S. indicate that in 
early January 1998, it was noted that previous examination in 
August 1997 revealed left and right leg radiating pain, and 
the veteran reported numbness, tingling, and that he had been 
walking with a cane.  Physical examination at this time 
revealed tenderness of the lumbosacral junction and range of 
motion was between 0 and 50 degrees.  Straight leg raising 
was negative bilaterally.  Neurological examination was 
grossly intact.  The diagnosis was L5-S1 disc herniation.  
Later that month, it was noted that the veteran had had 
another MRI in December 1997, which showed a central disc 
herniation at the L5-S1 level with nerve root impingement.  
The veteran continued to complain of low back pain that was 
radiating into both legs, and was ambulating with a cane.  
The diagnosis was L5-S1 disc herniation.

A February 1998 progress note from Dr. S. reflects that the 
veteran continued to complain of right and left leg pain.  
Dr. S. commented that the plan was for the veteran to undergo 
surgery that would consist of bilateral hemilaminotomies and 
diskectomy and not a huge decompression with fusion.  
Operative records from March 1998 reflect that the veteran 
reported a history of low back pain and resultant pain 
shooting down the back of his legs to the level of ankles.  
At this time, the veteran underwent bilateral L5-S1 
hemilaminotomies, foraminotomies, and diskectomies.  Several 
days later, examination revealed decreased range of motion 
secondary to pain.  A progress note four days later indicates 
that the veteran reportedly felt better with some left 
posterior buttock pain, and the diagnosis was status post 
diskectomy.

A May 1998 rating decision continued the 20 percent 
evaluation for lumbosacral strain and denied service 
connection for lumbar disc disease.

At the veteran's personal hearing in October 1999, the 
veteran testified that his current low back symptoms included 
numbness down the left leg and pain causing total discomfort 
(transcript (T.) at p. 2).  He described the pain as an 8 or 
8 1/2 out of 10 (T. at p. 2).  The veteran indicated that he 
wore a TENS unit and back brace on a daily basis (T. at p. 
3).  The veteran also indicated that he was suffering from 
some depression and had very little mobility backwards, 
forwards and from side to side (T. at p. 3).  Prior to his 
back surgery, his back would lock in one position at the rate 
of once or twice a month (T. at p. 4).  At this time, he 
could lift a maximum of 10 pounds and was occasionally able 
to use the vacuum cleaner (T. at p. 4).  The veteran had 
recently obtained a new cane, but indicated that he had been 
using a cane since 1992 (T. at p. 5).  The veteran was able 
to roll out of bed without assistance and was also able to 
carefully get in and out of the bathtub (T. at pp. 5-6).  The 
veteran indicated that he was to shortly begin physical 
therapy treatment at the VA on this back (T. at p. 6).  He 
also indicated that he continued to have pain down his left 
leg and that the pain on the right only went down to the 
buttock area (T. at p. 7).

The veteran indicated that he sometimes experienced numbness 
in his left foot and that the surgery on his back was for a 
"disc" (T. at pp. 7-8).  The veteran was currently going to 
school to learn about computers and the completion of the 
program was expected in February or March of the following 
year (T. at p. 8).  The veteran reported that he first 
started to have problems with his back after separation from 
service when his left leg would periodically give out (T. at 
p. 9).  He never connected it to a lower lumbar problem until 
he suggested this as a possibility to a physician in the 
early 1990's (T. at p. 9).  Sometimes his back would lock, 
preventing him from bending over, and he subsequently had a 
car accident (T. at p. 10).  He was first told that he had 
disc disease following a MRI in September of 1996 (T. at p. 
10).  The veteran also obtained treatment from Dr. I. for his 
disc disease in addition to another physician at that office 
(T. at p. 10).  He further reported that he received 
cortisone shots from Dr. M., and underwent several epidural 
blocks at St. L.'s Hospital (T. at p. 10).  No physician has 
indicated to him that his disc disease was secondary to his 
lumbosacral strain (T. at p. 11).  The veteran was referred 
to Dr. S., Dr. I. and his other private physicians by one of 
the other parties that were involved in his car accident of 
1995 (T. at p. 11).  He believed that he went to Dr. I. 
within 48 hours of the incident (T. at p. 12).  Although the 
numbness was worse following the incident, he indicated that 
except for short periods, he had regularly gone to the VA for 
treatment of his back (T. at pp. 12-13).  The veteran 
believed that his disc disease already existed at the time of 
his car accident (T. at p. 13).  In summary, the veteran 
asserted that his in-service fall off the fire engine truck 
had something to do with his back pain (T. at p. 13).  He 
further maintained that even though he was in the car 
accident, the problem was still there, and the accident 
aggravated it even more (T. at p. 13).  The hearing officer 
noted his intention to request all VA treatment records 
available since 1976 and to obtain a report from Dr. I. (T. 
at p. 14).  

VA outpatient records received in October 1999 for the period 
of January 1986 to August 1999 reflect that in November 1988, 
the veteran complained of lower back pain on the right side, 
thigh and scrotum since cutting grass the previous day.  No 
lifting or trauma was reported.  The pain reportedly lessened 
with the use of aspirin and a hot bath, but the back pain 
continued and was worse with use.  He denied radicular pain 
or paresthesia.  X-rays of the lumbosacral spine were 
interpreted to reveal normal findings.  Examination revealed 
full range of motion of the lower left extremity and no point 
tenderness.  The impression was musculoskeletal pain.  In 
August 1993, the veteran complained of chronic low back pain, 
and examination did not reflect any radiation of pain into 
the legs.  The pain was reported to be worse in the morning 
and with prolonged sitting.  Examination revealed mild 
diffuse L5 paraspinal muscle tenderness with pain on flexion 
to 45 degrees and extension to 10 degrees.  Motor strength 
was 5/5 and sensory evaluation was grossly intact 
bilaterally.  X-rays were interpreted to reveal mild 
degenerative joint disease (DJD) at L4-5, and L5-S1.  An 
October 1993 VA record relating to treatment for substance 
abuse also notes that the veteran was being followed by the 
orthopedic clinic for low back pain.  In February 1994, it 
was noted that the veteran complained of low back pain but 
that examination was negative and that he wanted a 
consultation because he had apparently lost his right to go 
to the pain clinic and physical therapy treatment for his 
knees.  

These additional VA treatment records further reflect a pain 
assessment in May 1994.  At this time, the veteran indicated 
that his complaints included knee and low back pain.  More 
specifically, the veteran claimed that he had arthritis in 
the discs of his back which was a deteriorating condition, 
and that he first experienced low back pain in 1975.  He 
described sharp pains in the back for one to five minutes at 
a time which would cause him to be immobilized.  The veteran 
recalled injuring his back in 1975, when, as a crash crew 
firefighter, he fell six feet off the back of a truck.  
Thereafter, he was given muscle relaxers and placed on light 
duty for a while.  October 1979 X-rays of the lumbosacral 
spine were reported to reveal no evidence of arthritis, and 
additional X-rays from November 1988 and December 1992 were 
interpreted to be unremarkable.  An August 1993 X-ray was 
interpreted to reveal "very minimal hypertrophic facet 
joints on the right side at L5-S1 with no other significant 
abnormalities."  The veteran described his current pain as a 
stabbing type of pain, and noted that he used a cane and knee 
brace in order to ambulate.  The assessment was that the 
veteran presented with complaints of bilateral knee and low 
back pain, and that X-rays had revealed nothing significant 
other than minimal hypertrophic facet joints at L5-S1.

These additional VA records further indicate that on the day 
following the May 1994 assessment, it was noted that the 
veteran had bilateral knee and low back pain with minimal 
findings.  A February 1995 progress note indicates that the 
veteran reported low back pain since 1977 and that he had 
experienced some left leg radiating pain for many years.  
Motor strength was 5/5 and sensation was intact.  Flexion was 
at 70 degrees, extension was 10 degrees and lateral bending 
was at 20 degrees.  X-rays were interpreted to reveal 
degenerative changes of the lumbar spine, however, the actual 
VA X-ray report of February 1995 reflects that X-rays were 
interpreted to reveal that vertebral bodies, neural arches 
and disc spaces were normal and that the overall study was 
negative.  The assessment included lumbar back pain with 
radiculopathy and a lumbar corset was recommended.  

A November 1995 VA progress note reflects the veteran's 
report of being involved in a car accident earlier in the 
week, at which time his vehicle was struck from behind and he 
developed pain in the legs, back and neck.  At this time, the 
veteran appeared physically uncomfortable with neck and back 
stiffness.  In December 1995, it was noted that the veteran's 
complaints included low back pain "since in the service when 
I fell off a tower."  It was further noted that the veteran 
wore a TENS unit, used a cane, and that X-rays revealed 
minimal facet arthrosis at L5-S1.  In August 1997, a progress 
note indicates that the veteran complained of low back pain 
with left leg pain, and it was indicated that previous 
evaluation had revealed herniated nuclear pulposus (based on 
MRI in 1995), and X-rays also revealed minimal DJD at L5-S1.  
The assessment was herniated nuclear pulposus with back pain 
(DJD).  A May 1999 progress note reflects that the veteran 
walked with a limp and used a cane for support.  An August 
1999 progress note reflects that the veteran experienced an 
exacerbation of his back pain and wore a TENS unit.

A VA spine examination in October 2000 revealed that the 
veteran reported a history of an injury in the service in 
1975 when he fell off a truck, at which time there was a 
diagnosis of back strain.  Thereafter, he experienced some 
persistent ongoing back pain, and subsequently had a car 
accident in 1995.  The examiner noted that the veteran now 
had degenerative lumbar disc disease, spondylolisthesis at 
the lumbosacral junction and developed sciatica in the left 
leg.  The veteran underwent a laminectomy in March 1998, and 
was apparently doing okay for a period of six months.  At the 
time of this examination, however, he reported a recurrence 
of disabling back problems which had resulted in an 
application for Social Security Administration (SSA) 
disability benefits.  He was also wearing a back brace and 
using a cane and TENS unit.  The pain was noted to be ongoing 
and he had a great deal of difficulty standing, walking and 
getting around.  He also reported pain, weakness, stiffness, 
and fatigability, and lack of endurance with his back.

Physical examination revealed that the veteran had a great 
deal of difficulty standing, walking, and ambulating.  He was 
also wearing a brace and TENS unit, and was using a cane.  It 
was also noted that he had a limp on the left side.  
Examination of the back revealed a well-healed scar from his 
surgery and lumbosacral tenderness, soreness and pain to 
palpation.  There was no increased kyphosis or scoliosis, but 
there was pain throughout the range of motion, with forward 
flexion limited by pain to 60 degrees, and bending and 
rotation limited by pain to 30 degrees.  He was able to raise 
onto his toes and onto his heels holding on for support.  He 
had some sciatic notch tenderness on his left leg.  A little 
bit of decreased sensation was also noted on the left thigh.  
No other sensory change below the knee or motor weakness was 
noted.  The diagnosis was history of lumbosacral strain and 
residual postoperative lumbar disc disease.  The examiner 
commented that based on his examination of the veteran and 
reasonable medical probability and certainty, the veteran's 
symptoms were now certainly mostly related to his lumbar disc 
disease and surgery.  The examiner further commented that 
what percent or residual was left over from the veteran's 
lumbosacral strain could not be differentiated on this 
examination.

In his medical opinion dated in January 2004, Dr. T. 
indicated that he had reviewed the entire medical record that 
had been forwarded to him for the purpose of responding to 
the question of whether it was correct to say that the 
veteran's disc disease developed completely independently of 
his service-connected low back strain.  Dr. T. opined that it 
was medically correct to say that the veteran's disc disease 
developed completely independently of the low back strain.  
More specifically, Dr. T. noted that the veteran sustained a 
lumbar strain when he fell off a truck while in the military 
in 1975.  He further indicated that a low back strain was an 
injury that affected the muscles of the lower back and caused 
pain, spasm, and stiffness, which was limited to the lower 
back region.  A herniated disc occurred when the nucleus 
pulposes ruptured through the annulus fibrosus.  Dr. T. noted 
that the lesion might occur centrally but more often 
laterally where it often caused compression of the 
corresponding nerve root, causing hip, thigh and leg pain.  
Dr. T. believed that this entity was distinctly different 
from a low back strain.  Dr. T. also commented that DDD might 
follow disc injury, although it might be seen 
radiographically in the asymptomatic back.  It was 
characterized radiographically by disc interval narrowing and 
might progress to facet arthropathy and spondylolisthesis.  
He noted that such findings were not reported in any 
examination before the veteran's motor vehicle accident.

Dr. T. indicated that there was no evidence that the veteran 
manifested any symptoms suggestive of a herniated disc until 
his motor vehicle accident in 1995.  He also noted that MRI 
done thereafter revealed a herniated nucleus pulposus at the 
L5-S1 level.  Therefore, Dr. T. concluded that symptoms and 
findings of DDD developed in the years after the motor 
vehicle accident and were the sequelae of disc injury and 
surgery.  Dr. T. further stated that given the available 
medical evidence, it was his opinion that the veteran's disc 
disease developed from injuries sustained in the motor 
vehicle accident and was unrelated to his low back strain.

II.  Analysis

Entitlement to Service Connection for DDD of the Spine

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2003).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2003).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court), held that the term 
"disability", as used in 38 U.S.C.A. § 1110, refers to 
impairment of earning capacity and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected disability, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be service-connected.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.

Where a veteran served 90 days or more during a period of war 
and diseases of the nervous system become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The Court has further held that a layperson is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the record reflects that the veteran's primary 
contention is that his disc disease is secondary to his low 
back strain, the record also reflects statements from the 
veteran asserting generally that his disc problem is somehow 
related to his in-service fall off a truck, and the Board 
will therefore address entitlement to service connection both 
on a direct and indirect basis.  With respect to entitlement 
to direct service connection for disc disease of the spine, 
in view of the fact that there is no evidence of an in-
service diagnosis of such disease during or within one year 
after discharge from service (to the extent DDD might also 
include nerve damage, the Board has also considered the 
possibility of service connection on a presumptive basis), 
and there is no competent medical evidence linking the 
veteran's current disc disease to service, a preponderance of 
the evidence is against entitlement to service connection 
based on any direct nexus to service.  As was previously 
noted, as a layperson, the veteran is unable to say whether 
his disc disease of the spine is related to his fall off a 
truck in service.  Espiritu v. Derwinski, supra.  

In examining the contention that the veteran's disc disease 
is related to his low back strain, the Board first notes that 
the record currently reflects that the veteran's disc disease 
is primarily located at L5-S1, and service medical records 
reveal four episodes of back complaints during service (May 
1974, June to July 1974, April 1975, and July 1975), with 
June 1974 examination revealing a possible mild spasm in the 
left L1-2 area and X-ray evidence of possible L5 facet joint 
irregularity, and July 1974 examination revealing mild 
tenderness at L3-4 and X-ray evidence of a normal lumbosacral 
spine.  The Board finds it noteworthy that approximately two 
weeks after the July 1974 evaluation, back pain was reported 
to be slight and the plan was to have the veteran return to 
full duty.  Thereafter, the record is silent as to further 
complaints or treatment for back complaints until April 1975, 
at which time the veteran complained of lower back pain 
secondary to unspecified trauma on the left side 11 days 
earlier, and physical examination revealed some spasm on the 
left side but no motion limitation.  In July 1975, the 
veteran again complained of low back pain and there were no 
additional complaints or findings with respect to the back 
throughout the remainder of the veteran's period of active 
service which ended in April 1976.  

In summary, the Board finds that the service medical records 
reflect four distinct episodes of back complaints with 
associated objective symptoms located at areas other than L5-
S1, that only the April 1975 episode was related to trauma, 
and that none of the episodes was accompanied by extensive 
periods of treatment (the Board observes that the most 
extensive period of treatment occurred with respect to the 
episode which began at the end of June 1974 and lasted 
through mid-July of the following month when the veteran's 
symptoms were slight and he was returned to full duty).  As 
will be addressed more fully later, the Board further notes 
that service medical records do not specifically reflect how 
the veteran injured his back in service.

As far as post service medical records are concerned, VA 
medical examination in October 1976 indicated that the 
veteran asserted that he injured his low back during basic 
training in 1974 when he fell down a steep hill, and X-rays 
of the lumbar and lumbosacral spine revealed normal findings.  
VA medical examination in March 1978 indicated that the 
veteran now complained of pain in the lower back since 1974 
when he fell off a truck, and X-rays of the lumbar and 
lumbosacral spine again revealed normal findings.  

VA spine examination in December 1992 revealed that the 
veteran noted a history of falling off a fire engine truck 
during service in "1979" and landing on his back, and that 
he was discharged from service in August of 1976.  Since 
then, he reported problems with his back for which he was 
being seen at the Cleveland, Ohio VA Medical Center.  
Examination of the lumbar spine revealed flattening of 
lordosis, muscle spasm, and tenderness from L2 to L4.  There 
was no evidence of neurological involvement, and X-rays of 
the lower dorsal and lumbosacral spine indicated that disc 
spaces were within normal limits.  The diagnosis was chronic 
lumbosacral strain.  A VA record from December 1992 reflects 
complaints that included low back pain for which the veteran 
sought medication.  

The Board further notes that although the veteran testified 
that VA treatment records would demonstrate his receipt of 
treatment for his low back periodically since service, 
following the RO's request for records from April 1975 to 
December 1996, the earliest record received was dated in 
1986, and the earliest record reflecting treatment for back 
complaints was dated in November 1988.  Thus, based on the 
treatment records previously of record, the veteran did not 
have any complaints or treatment for low back problems from 
March 1978 to November 1988.  Moreover, at the time the 
veteran was treated in November 1988, the veteran complained 
of lower back pain on the right side, thigh and scrotum since 
cutting grass the previous day, no lifting or trauma was 
reported, the veteran denied any type of radicular pain or 
paresthesia, and X-rays of the lumbosacral spine were 
interpreted to reveal normal findings.  

Thereafter, these records reflect no additional treatment for 
complaints of back pain until December 1992, and thereafter, 
until August 1993, at which time the veteran complained of 
chronic low back pain, and examination again did not reflect 
any radiation of pain into the legs.  While the Board does 
note that examination at that time revealed mild diffuse L5 
paraspinal muscle tenderness with pain on flexion to 45 
degrees and extension to 10 degrees and that X-rays were 
interpreted to reveal mild DJD at L4-5, and L5-S1, in 
February 1994, it was noted that the veteran complained of 
low back pain but that examination was negative, and in May 
1994, a comprehensive pain assessment indicated that X-rays 
from November 1988 and December 1992 had been interpreted to 
be unremarkable, and August 1993 X-rays were interpreted to 
reveal "very minimal hypertrophic facet joints on the right 
side at L5-S1 with no other significant abnormalities."  The 
veteran described his current pain as a stabbing type of 
pain, and noted that he used a cane and knee brace in order 
to ambulate.  The assessment was that the veteran presented 
with complaints of bilateral knee and low back pain, and that 
X-rays had revealed nothing significant other than minimal 
hypertrophic facet joints at L5-S1.

Additional VA records then indicate that on the day following 
the May 1994 assessment, it was noted that the veteran had 
bilateral knee and low back pain with minimal findings, a 
February 1995 progress note indicates that the veteran 
reported low back pain since 1977, that he had had some left 
leg radiating pain for many years, and that X-rays were 
interpreted to reveal degenerative changes of the lumbar 
spine.  However, the actual VA X-ray report of February 1995 
reflects that X-rays were interpreted to reveal that 
vertebral bodies, neural arches and disc spaces were normal 
and that the overall study was negative.  VA outpatient 
records for the period of April to July 1995 reflect that in 
May 1995, the veteran reported chronic low back pain and that 
while he had been obtaining good relief from a lumbosacral 
corset, the corset was wearing out.  There is thereafter no 
additional documented treatment for the veteran's back until 
November 1995, at which time the veteran noted that he had 
been involved in a car accident, at which time his vehicle 
was struck from behind and he developed pain in the legs, 
back and neck.  In December 1995, it was noted that the 
veteran's complaints included low back pain "since in the 
service when I fell off a tower."

In summary, as far as post-service treatment records are 
concerned, the Board finds that they reflect no objective 
evidence of disc disease prior to the veteran's car accident 
in November 1995, and, contrary to the veteran's statements, 
only sporadic complaints and treatment for the veteran's back 
until his 1995 car accident.  More specifically, following 
complaints of low back pain in 1976 and 1978, the treatment 
records are silent as to additional low back complaints until 
1988, at which time there were low back problems associated 
with cutting the grass.  Thereafter, the record was again 
silent as to additional treatment until December 1992, and 
thereafter, until August 1993, at which time X-rays were 
interpreted to reveal mild DJD at L4-5, and L5-S1.  Although 
the Board recognizes that there was now some evidence of mild 
DJD at L5-S1, there was still no objective support for disc 
disease.  In addition, subsequent X-rays in February 1995 do 
not document any pertinent findings.  Consequently, while the 
veteran does report for the first time in February 1995, that 
he had had some left leg radiating pain for many years, this 
was not demonstrated in either the previous reports of 
medical history given by the veteran between 1976 and 
February 1995, and there was no objective support for such 
complaint until after the veteran's car accident of November 
1995.  

The Board also notes that the veteran underwent a thorough 
and comprehensive VA examination in October 2000, in part, to 
ascertain whether the veteran's current symptoms were related 
to his service-connected disability, and the examiner 
concluded that based on his examination and reasonable 
medical probability and certainty, the veteran's symptoms 
were now certainly mostly related to his lumbar disc disease 
and surgery, and that the percent or residual left over from 
his lumbosacral strain could not be differentiated on this 
examination.  

Thereafter, while the examiner's reference to the veteran's 
disc disease and lumbosacral strain as separate and distinct 
disabilities and not in cause and effect terms, clearly 
supported the proposition that the veteran's disc disease did 
not develop as a result of his low back strain but rather, as 
an independent disease entity that manifested itself 
following his car accident in November 1995, the Board sought 
an independent medical opinion in this regard, which was 
received by the Board in February 2004.  As was noted above, 
Dr. T. reviewed the entire available medical record, and 
opined that the veteran's disc disease developed from 
injuries sustained in the motor vehicle accident and was 
unrelated to his low back strain.  Although the Board has 
considered the complaints of the representative regarding the 
questions posed to Dr. T. and the phrasing of the opinion 
itself, the Board finds that there is no indication in the 
record that Dr. T. found the Board's terminology in any way 
confusing and his opinion is clear and unequivocal.  The 
Board would further note that policies governing the 
construction of opinion requests are suggestive and not meant 
to be all-inclusive.  The Board also does not find that any 
phrasing by the Board in its opinion request acted to dictate 
the opinion reached, i.e., the Board merely asked whether it 
was correct to say that the veteran's disc disease developed 
independently of the low back strain and Dr. T. responded in 
the affirmative.  Consequently, the Board does not find it 
necessary to return this matter to Dr. T. with a different 
request or so he can simply revise his opinion with more 
commonly used VA terminology.  

Accordingly, based on the contemporaneous service medical 
records, the lack of objective findings of DDD until after 
the 1995 car accident, the veteran's inconsistent statements 
as to the magnitude of the in-service incident and the nature 
and frequency of his post-service medical treatment, the 
October 2000 examiner's separation of low back strain and 
disc disease into two distinct entities of disability, and 
the independent medical opinion of Dr. T. from January 2004, 
the Board finds that a preponderance of the evidence is 
against the claim.  


Entitlement to an Evaluation in Excess of 20 percent For Low 
Back Strain

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

As was noted previously, the veteran's low back strain was 
originally rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 by a rating decision in 
December 1976, effective from April 1976.  Later, a January 
1993 rating decision increased the evaluation for this 
disability to 20 percent, effective from November 18, 1996, 
again pursuant to Diagnostic Code 5295.  This Diagnostic Code 
specifically provides for the evaluation of lumbosacral 
strain.  Where there are slight symptoms only, a 
noncompensable evaluation is provided.  Where there is 
characteristic pain on motion, a 10 percent evaluation is 
provided.  Where there are muscle spasms on extreme forward 
bending, with loss of lateral motion unilaterally in a 
standing position, a 20 percent evaluation is provided.  
Where there are severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is provided.

38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 provide 
that degenerative arthritis, including post-traumatic 
arthritis, which is established by X-ray findings will be 
rated based on limitation of motion of the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provides for the 
evaluation of limitation of motion of the lumbar spine.  
Pursuant to this Diagnostic Code, where limitation of motion 
is slight, a 10 percent evaluation is provided.  Where 
limitation of motion is moderate, an evaluation of 20 percent 
is provided.  When limitation of motion is severe, an 
evaluation of 40 percent is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Under Diagnostic Code 5293 (2002), a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome, a 20 percent 
evaluation is assigned for moderate intervertebral disc 
syndrome with recurring attacks, a 40 percent evaluation is 
assigned for severe disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, was to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under the revised regulations effective in September 2003, 
favorable ankylosis or forward flexion of the cervical spine 
of 15 degrees or less warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  However, General Counsel for the VA has 
issued an opinion in which it was held that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, supra, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code.  VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different Diagnostic Code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

The Board has reviewed the evidence related to the veteran's 
low back strain disability, and first finds that this 
disorder has been predominantly manifested by symptoms that 
do not warrant an evaluation in excess of 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  More specifically, 
following the veteran's car accident and surgery in March 
1998, it was subsequently noted in May 1999 that the veteran 
walked with a limp and used a cane, and in August 1999, that 
he experienced an exacerbation of his back pain and wore a 
TENS unit.  In addition, as was also noted earlier, October 
2000 VA spine examination again revealed that the veteran 
reported that he was wearing a back brace, and using a cane 
and TENS unit, and the pain was now noted to be ongoing, and 
causing a great deal of difficulty with standing, walking and 
getting around with associated weakness, stiffness, 
fatigability, and lack of endurance with the veteran's back.  
However, while physical examination also revealed a limp on 
the left side, lumbosacral tenderness, soreness and pain to 
palpation, and pain throughout the range of motion, with 
forward flexion limited by pain to 60 degrees, and bending 
and rotation limited by pain to 30 degrees, the examiner 
specifically commented that based on his examination of the 
veteran and reasonable medical probability and certainty, the 
veteran's symptoms were now certainly mostly related to his 
lumbar disc disease, a disorder that the RO and now the Board 
have determined to be unrelated to service or service-
connected disability.  

The Board would note that even if it were to consider all of 
the veteran's motion limitation and pain as connected with 
the veteran's service-connected low back strain (which is 
clearly contrary to the opinion of the October 2000 VA 
examiner), there would still be insufficient evidence to 
warrant a higher evaluation under Diagnostic Code 5292.  The 
Board finds that the veteran's limitation of flexion, bending 
and rotation with pain shown at the time of the October 2000 
is consistent with moderate but not severe disability under 
Diagnostic Code 5292, and to use the same pain to justify a 
40 percent evaluation for severe disability would constitute 
pyramiding under 38 C.F.R. § 4.14.  

Similarly, while the Board further finds that the record also 
does not provide medical evidence linking DJD of the spine to 
the veteran's service-connected disability, even if the Board 
were to find that DJD was a manifestation of the veteran's 
low back strain, the veteran would still not be entitled to a 
higher or separate compensable rating for DJD.  In this 
regard, the Board notes that arthritis is also rated on 
limitation of motion, and the Board finds that the limitation 
of motion and pain in the back has already been accounted for 
in the veteran's current rating under Diagnostic Code 5295.  
Consequently, the veteran's DJD of the spine could not in any 
way provide a basis for a higher or separate rating on the 
current record. 

As noted above, the Board also finds that the veteran's 
service-connected low back strain is also not sufficiently 
severe to meet the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5295.  While the Board notes 
that there was a finding of tenderness at the time of the 
October 2000 examination, the Board must again emphasize that 
current medical evidence relates current symptoms to 
nonservice-connected disc disease, muscle spasm was not 
indicated, and based on the lack of evidence of listing of 
the spine, marked limitation of forward bending, positive 
Goldthwait's sign, or some of these criteria with abnormal 
mobility on forced motion, a rating of 40 percent is not 
warranted.  In addition, as was also noted previously, DJD of 
the spine has not been medically associated with the 
veteran's low back strain and since disability for DJD is 
also based on the limitation of motion of the affected joint 
under Diagnostic Codes 5003 and 5010, a separate or higher 
rating under these Codes for DJD of the lumbar spine for 
motion limitation and pain would not be justified.

As for entitlement to a higher rating under 38 C.F.R. 
§ Diagnostic Code 5293, the Board would again note that the 
veteran's disc disease has not been related to service or 
service-connected disability, and as a consequence the Board 
can not consider any of the symptoms associated with that 
disability for determining entitlement under these diagnostic 
criteria.  Since the October 2000 examiner has related most 
of the veteran's current symptoms to nonservice-connected 
disability, a 40 percent or higher rating for severe or 
pronounced impairment under old Diagnostic Code 5293 or a 40 
percent or higher rating for incapacitating episodes having a 
total duration of at least four weeks during the past 12 
months under new Code 5293 (now designated as Code 5243) is 
not warranted.  The Board would further note that even if all 
of the veteran's symptoms could be considered, some left 
sciatic notch tenderness and a slight decrease in sensation 
would be inconsistent with severe or pronounced impairment 
under old Diagnostic Code 5293 or incapacitating episodes of 
significant duration under the new criteria.  

Finally, the evidence against a relationship between DDD and 
the veteran's low back strain, and the lack of findings of 
ankylosis of the lumbar spine or forward flexion of less than 
60 degrees would clearly not warrant an increased rating for 
his low back strain under the new diagnostic code for 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).  More 
specifically, October 2000 examination revealed forward 
flexion of 60 degrees and under the new criteria, the next 
highest rating for thoracolumbar spine limitation of forward 
flexion is a 40 percent rating for limitation of 30 degrees 
or less.

The Board has additionally considered a higher rating for 
residuals of low back strain under 38 C.F.R. § 3.321, and 
finds that the veteran's low back strain alone has not been 
manifested by symptoms that are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with the veteran's employment, as to 
prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

ORDER

The claim for service connection for degenerative disc 
disease of the spine is denied.

An evaluation in excess of 20 percent for residuals of low 
back strain is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



